                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION

 MELLISSA DAWN WORLEY,                           )
                                                 )
         Plaintiff,                              )
                                                 )
 v.                                              )
                                                        Civil No. 7:18- cv-00016-FL
                                                 )
 ANDREW SAUL,                                    )
 Commissioner of Social Security,                )
                                                 )
         Defendant.                              )

              ORDER ON MOTION FOR ATTORNEY FEES UNDER 42 U.S.C. §
                                 406(b) FEES


       Upon consideration of Plaintiff’s petition for attorney’s fees pursuant to 42 U.S.C.
                                                                         15th day of
§ 406(b), Defendant’s response lacking an objection thereto, it is this ______
   May
_______________, 2020, by the United States District Court for the Eastern District of North

Carolina,

       ORDERED that Plaintiff’s counsel is awarded an attorney’s fee pursuant to 42 U.S.C.

§ 406(b), in the amount of $ 9,782.40 (25 percent of the past-due benefits) paid from past due

benefits. Further, Plaintiff’s counsel is to refund to Plaintiff the smaller award between this

amount and the EAJA award.
             15th
       This _____ day of May, 2020.

                                                _______________________________
                                                LOUISE WOOD FLANAGAN
                                                UNITED STATES DISTRICT COURT JUDGE




                                                 1




            Case 7:18-cv-00016-FL Document 38 Filed 05/15/20 Page 1 of 1
